979 F.2d 844
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.PRUDENTIAL-BACHE SECURITIES INC., Plaintiff, Appellee,v.Robert BIALKIN, Defendant, Appellant.
No. 92-1093.
United States Court of Appeals,First Circuit.
November 17, 1992

Appeal From the United States District Court for the District of Massachusetts
Robert Bialkin on brief pro se.
Gerald F. Rath, Michael J. Eisele and Bingham, Dana & Gould on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record and find no merit in appellant's arguments.


2
There was no error in the challenged evidentiary rulings for the reasons explained in Prudential's brief.


3
The district court's findings are fully supported by the evidence and are not clearly erroneous.


4
As for appellant's claims that Prudential was grossly negligent and that negligence should bar recovery, appellant is wrong.  See Restatement (Second) of Torts § 540 (1976) ("The recipient of a fraudulent misrepresentation of fact is justified in relying upon its truth, although he might have ascertained the falsity of the representation had he made an investigation.");  Restatement (Second) of Torts § 545A (1976) (contributory negligence does not bar recovery for fraud).


5
Affirmed.